           Case 5:18-cv-00839-SJO-AS Document 137 Filed 08/05/19 Page 1 of 2 Page ID #:1749




              1 LEWIS BRISBOIS BISGAARD & SMITH LLP                                        JS-6
                ARTHUR K. CUNNINGHAM, SB# 97506
              2   E-Mail: Arthur.Cunningham@lewisbrisbois.com
                650 East Hospitality Lane, Suite 600
              3 San Bernardino, California 92408
                Telephone: 909.387.1130
              4 Facsimile: 909.387.1138
                Email: Arthur.Cunningham@lewisbrisbois.com
              5
                Attorneys for Defendants
              6 SERGEANT AYALA, et al.
              7
              8
              9                                   UNITED STATES DISTRICT COURT
             10                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
             11
             12 MARY GARCIA, etc., et al,                           CASE NO. CV 18-00839 SJO (ASx)
             13                      Plaintiff,                     ORDER FOR DISMISSAL WITH
                                                                    PREJUDICE, COURT TO RETAIN
             14             vs.                                     JURISDICTION; TRIAL DATE
                                                                    VACATED
             15 COUNTY OF RIVERSIDE,
                et al.,
             16
                        Defendants.                                 Trial Date:     6/25/2019
             17
             18
             19            GOOD CAUSE APPEARING AND THE PARTIES HAVING
             20 STIPULATED THERETO, IT IS ORDERED, ADJUDGED AND DECREED:
             21            1.        This action, and each and every claim for relief thereof, is dismissed in
             22 its entirety, with prejudice.
             23            2.        The parties shall bear their own costs, expenses and attorneys’ fees
             24 arising out of and/or connected with this matter, including any such fees or expenses
             25 potentially recoverable under 42 U.S.C. Sec. 1988.
             26            3.        This Stipulation and Order is the result of the compromise of a disputed
             27 claim. It is not to be considered as an admission of liability and/or responsibility

LEWI         28 with regard to the incident, occurrence, casualty or event referenced in the pleadings
S                 4816-4385-3210.1
BRISBOI
S                                                          [PROPOSED] ORDER
BISGAARD
           Case 5:18-cv-00839-SJO-AS Document 137 Filed 08/05/19 Page 2 of 2 Page ID #:1750




              1 herein.
              2            4.        The settlement described herein, and upon which this Stipulation is
              3 based, is conditioned upon approval by an excess insurance authority which is to
              4 consider the settlement on June 26, 2019. The Court shall retain jurisdiction pending
              5 satisfaction of that condition and to enable the Court, if necessary, to enforce the
              6 settlement terms. In the event the condition is not satisfied, the parties are ordered to
              7 immediately request that the matter be set for Jury Trial for a date convenient with
              8 the Court.
              9            5.        The pending trial date of June 25, 2019 is vacated.
             10            IT IS SO ORDERED, ADJUDGED AND DECREED.
             11
             12 DATED: August 5, 2019
             13
                                                            By:
             14                                                   Hon. S. James Otero
                                                                  United States District Judge
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27

LEWI         28
S
BRISBOI           4816-4385-3210.1
                                                                   2
S                                                          [PROPOSED] ORDER
BISGAARD
